Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 04/20/22.  Claims 1 – 20 is pending and is child of Patented Application U.S. Patent #11327738.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. U.S. Patent #11327738.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims recites similarly as parent and are no more than an obvious variation thereof. 


17/725397
11327738
a method of upgrading an image of a virtualization software and firmware in a plurality of hosts, wherein the virtualization software includes a base image of the virtualization software and software components of the firmware, said method comprising:
in response to a user input of at least a desired version of the base image and a desired version of the firmware, retrieving metadata corresponding to the desired version of the base image and the desired version of the firmware, and generating a desired image of the virtualization software based on the retrieved metadata, the desired image of the virtualization software including software components of the desired version of the base image and software components of the desired version of the firmware;
validating the desired image of the virtualization software that includes software components of the desired version of the base image and software components of the desired version of the firmware; and
[AltContent: arrow]coordinating an upgrade of the virtualization software and the firmware in the hosts, wherein the upgrade includes (1) an upgrade in each of the hosts to the desired version of the firmware, and 
[AltContent: arrow](2) an upgrade in each of the hosts to the desired image of the virtualization software that includes the software components of the desired version of the base image and the software components of the desired version of the firmware.

       a method of upgrading an image of a virtualization sofware and firmware in a plurality of hosts, wherein the virtualization software includes a base image of the virtualization software and software components of the firmware, said method
comprising:
in response to a user input of at least a desired version of the base image and a
desired version of the firmware, retrieving metadata corresponding to the desired version of the base image and the desired version of the firmware, and generating a-desired image of the virtualization software
based on the retrieved metadata, the desired image of the virtualization software including software components of the desired version of the base image and software components of the desired version of the firmware;
           validating the desired image of the virtualization software that includes software components of the desired version of the base image and software components of the desired version of the firmware; and 
from a virtual machine management server that is programmed to deploy virtual
machines in the hosts, coordinating an upgrade of the virtualization software
and firmware in the hosts, wherein said coordinating include (1) instructing a hardware support manager to upgrade each of the hosts to the desired version of the firmware, and (2) instructing each of the hosts to upgrade to the desired image of the virtualization software.





Claims recite similarly and have the same embodiments previously patented in the parent case. 




Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192